DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment dated 11-1-2022 is acknowledged.	
Claims included in the prosecution are 1-20.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term, ‘small’ is a relative term and thus, renders claim 18 indefinite.
 A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation ‘phospholipids’, and the claim also recites ‘lecithins’ which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that small molecule is defined in paragraph 0134. This paragraph does not offer any definition of the term and paragraphs 00116 to 00133 recite various therapeutic agents with terms ‘such as’, ‘embodiments” and claim 18 recites small molecules, protein, peptide, carbohydrate, nucleic acid, viral antigen and plant extracts; any of these broad terms can fall within small molecules or large molecules. Therefore, the indefiniteness of claim 18 is maintained for the lack of clear definition of the term.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-8, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Foldvari (6,656,499).
	Foldvari teaches biphasic lipid vesicles encapsulating oil-in-water emulsions. The oil-in-water emulsion is stabilized by a surfactant. For transdermal application. According to Foldvari surfactants stabilize the emulsion and the surfactant is added either to the water phase or oil phase depending upon hydrophilic-lipophilic balance (HLB) and typically the surfactant is added to water and this mixture is added the lipophilic phase containing oil. Therefore, it would have been obvious to one of ordinary skill in the art that the surfactant as HLB value of less than 10.  Further according to Foldvari, the surfactants are numerous and can be cationic, anionic and non-ionic. The non-ionic surfactants include polypolyoxyethylene-20 sorbitan monostearate and in Example 3 Foldvari uses Tween 80.col. 8. The compositions further include a fatty alcohol  and one of the preferred alcohols is cetyl alcohol (penetration enhancer). The amounts of the phospholipid, surfactant and  oil appear to fall within the range of claimed amounts and if different, it is deemed obvious to one of ordinary skill in the art to vary the amounts in order to obtain the best possible results. (Abstract, col. 5, line 15 through col. 7, line 5, col. 8, lines 1-9, Examples and claims). 
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The essence of applicant’s arguments appear to be that Foldvari 499 does not disclose the claimed composition wherein the surfactant has an HLB value of 10 or less and the composition has unexpected results.
	This argument is not persuasive since as pointed out in the interview, instant claim 5 recites polysorbates and claim 15 recites polysorbate 80, the same surfactant Foldvari teaches and with regard to applicant’s arguments of unexpected results, the examiner points out that Foldvari teaches the same claimed surfactant and numerous surfactants which can be cationic, anionic and non-ionic and no comparisons were made with Foldvari’s surfactants and to determine the criticality of the broad term, surfactant of HLB of 10 or less.

3.	Claim(s) 1- 8 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Foldvari (5,993,852).
	Foldvari (852) teaches biphasic lipid vesicles encapsulating oil-in-water emulsions. The oil-in-water emulsion is stabilized by a surfactant. For transdermal application. According to Foldvari the surfactant is added either to the water phase or oil phase depending upon hydrophili-lipophilic balance (HLB) and typically the surfactant is added to water and this mixture is added the lipophilic phase containing oil. Therefore, it would have been obvious to one of ordinary skill in the art that the surfactant as HLB value of less than 10.  Further according to Foldvari, the surfactants are numerous and can be cationic, anionic and non-ionic. The non-ionic surfactants include polypolyoxyethylene-20 sorbitan monostearate. The compositions further include a penetration enhancer such as fatty acids and methyl salicylate and (Abstract, col. 2, line 13 through col. 3, line 8, col. 5, line 48 through col. 7, line 48, Examples and claims). Foldvari does not teach all of the claimed non-ionic surfactants, one of ordinary skill in the art would be motivated to use the claimed non-ionic surfactants based on the teachings of Foldvari.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The essence of applicant’s arguments once again appear to be that Foldvari 499 does not disclose the claimed composition wherein the surfactant has an HLB value of 10 or less and the composition has unexpected results.
	This argument is not persuasive since as pointed out in the interview, instant claim 5 recites polysorbates and claim 15 recites polysorbate 80, the same surfactant Foldvari teaches and with regard to applicant’s arguments of unexpected results, the examiner points out that Foldvari teaches the same claimed surfactant and numerous surfactants which can be cationic, anionic and non-ionic and no comparisons were made with Foldvari’s surfactants and to determine the criticality of the broad term, surfactant of HLB of 10 or less. The amendment made to claim 1 will not overcome the obviousness rejection since Foldvari teaches the similar biphasic lipid vesicles.
4.	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foldvari (6,656,499) or Foldvari (5,993,852) in combination with Khan (2019/0209498). .
	The teachings of Foldvari have been discussed above. What is lacking in Foldvari is the teaching that the penetration enhancer is a terpene (camphor).
	Khan teaches that camphor, salicylate, Tween 80 and alcohols are penetration enhancers in topical formulations (Abstract and 0021).
	It would have been obvious to one of ordinary skill in the art to use camphor or salicylates or Tween 80 in Foldvari’s biphasic compositions since Khan teaches that these compounds are penetration enhancers.8.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding Foldvari 499 and 852. Khan’s reference is added for its teaching of camphor, salicylate, Tween 80 and alcohols are penetration enhancers and applicant has not provided any specific arguments regarding Khan. 
	
5.	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foldvari (6,656,499) or (5,993,852) in combination with Jamieson (US 2006/0233901) .
	The teachings of Foldvari have been discussed above. What is lacking in Foldvari is the teaching that the penetration enhancer is capsaicin.
	Jamieson discloses that capsaicin is known to be used as a penetration enhancer in transdermal delivery of pharmaceutically active agents in biphasic systems (Abstract, 0015 and 0028).
	It would have been obvious to one of ordinary skill in the art to use capsaicin as the penetration enhancer in the topical compositions of Foldvari since it is a penetration enhancer in transdermal delivery of active agents in biphasic systems as taught by Jamieson.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding Foldvari 499 and 852. Jamieson’s reference is added for its teaching of capsaicin as penetration enhancer and applicant has not provided any specific arguments regarding Jamieson. 

6.	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foldvari (6,656,499) or Foldvari (5,993,852)  in combination with Wheeler (6,696, 424).
	The teachings of Foldvari have been discussed above. What is lacking in Foldvari is the teaching of cationic surfactant having hydrophobic tails and quaternary ammonium head groups (Gemini surfactant).
	Wheeler teaches compositions which can be applied topically and containing Gemini surfactants for facilitating  the delivery of DNA. The compositions contain phospholipids and cholesterol (Abstract, Figures 1A-1B, col. 3, line 44 through col. 4, line 19, col. 6 and col. 8, col. 14, line 44 through col. 17, line 16.
	It would have been obvious to one of ordinary skill in the art, to use Gemini surfactant as the surfactant in the biphasic compositions of Foldvari, with a reasonable expectation of success since these surfactants facilitate the transfection ability of nucleic acid as shown by Wheeler.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding Foldvari 499 and 852. Wheeler’s reference is added for its teaching of topically applied compositions and containing Gemini surfactants for facilitating  the delivery of DNA and applicant has not provided any specific arguments regarding Jamieson. 

7.	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foldvari (6,656,499) or (Foldvari (5,993,852) each in combination with Johnson (US 2018/0177739).
	The teachings of Foldvari () and Foldvari 852 have been discussed above. What is lacking in Foldvari is the teaching that an Oleyl ether is the surfactant.
	Johnson teaches surfactants such as BRIJ (oleyl ethers) are skin penetration enhancers (Abstract and 0288).
	It would have been obvious to one of ordinary skill in the art to use an oleyl ether as a surfactant, with a reasonable expectation of success since it is a skin penetration enhancer as taught by Johnson.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding Foldvari 499 and 852. Johnson’s reference is added for its teaching of oleyl ether is a penetration enhancer and applicant has not provided any specific arguments regarding Johnson. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612